                        Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 1 of 20


               1    GIBSON, DUNN & CRUTCHER LLP                GIBSON, DUNN & CRUTCHER LLP
                    Orin Snyder (pro hac vice)                 Deborah Stein (SBN 224570)
               2      osnyder@gibsondunn.com                     dstein@gibsondunn.com
                    200 Park Avenue                            333 South Grand Avenue
               3    New York, NY 10166-0193                    Los Angeles, CA 90071-3197
                    Telephone: 212.351.4000                    Telephone: 213.229.7000
               4    Facsimile: 212.351.4035                    Facsimile: 213.229.7520
               5    Kristin A. Linsley (SBN 154148)            Joshua S. Lipshutz (SBN 242557)
                      klinsley@gibsondunn.com                    jlipshutz@gibsondunn.com
               6    Martie Kutscher (SBN 302650)               1050 Connecticut Avenue, N.W.
                      mkutscherclark@gibsondunn.com            Washington, DC 20036-5306
               7    555 Mission Street, Suite 3000             Telephone: 202.955.8500
                    San Francisco, CA 94105-0921               Facsimile: 202.467.0539
               8    Telephone: 415.393.8200
                    Facsimile: 415.393.8306
               9
                    Attorneys for Defendant Facebook, Inc.
           10

           11

           12                                    UNITED STATES DISTRICT COURT
                                               NORTHERN DISTRICT OF CALIFORNIA
           13                                       SAN FRANCISCO DIVISION
           14

           15
                   IN RE: FACEBOOK, INC. CONSUMER                CASE NO. 3:18-MD-02843-VC
           16      PRIVACY USER PROFILE LITIGATION,
                                                                 DEFENDANT FACEBOOK, INC.’S
           17                                                    OPENING BRIEF IN SUPPORT OF ITS
                   This document relates to:                     CLAIM OF CONFIDENTIALITY
           18
                   ALL ACTIONS                                   Judge: Hons. Vince Chhabria and
           19                                                    Jacqueline Scott Corley
                                                                 Courtroom 4, 17th Floor
           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP
                     DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                           Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 2 of 20


               1                                                         TABLE OF CONTENTS
               2                                                                                                                                                   Page
               3   INTRODUCTION ................................................................................................................................ 1
               4   BACKGROUND .................................................................................................................................. 2
               5             I.         Facebook’s Confidential Documents in the Six4Three Litigation are
                                        Wrongfully Leaked. ...................................................................................................... 2
               6
                             II.        Some of the Leaked Documents are also Produced in this Litigation as
               7                        Confidential. .................................................................................................................. 4
               8   ARGUMENT ........................................................................................................................................ 5
               9             I.         There is “Good Cause” to Maintain Confidentiality Over Facebook’s
                                        Confidential Materials................................................................................................... 7
           10
                             II.        The Balance of Interests Favors Maintaining Confidentiality. ..................................... 9
           11
                                                   Removing the Confidentiality Designations Would Prejudice
           12                                      Facebook. ........................................................................................................ 10
           13                                      Plaintiffs Will Not be Harmed if the Documents Remain Confidential. ........ 12
           14                                      There is no Countervailing Public Interest in Lifting Confidentiality. ........... 13
           15      CONCLUSION ................................................................................................................................... 15
           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                                                             i
Crutcher LLP
                       DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                           Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 3 of 20

                                                                     TABLE OF AUTHORITIES
               1                                                                                                                                          Page(s)
               2

               3   Cases
               4   AIS GmbH Aachen Innovative Solutions v. Thoratec LLC,
                      2021 WL 292173 (N.D. Cal. Jan. 28, 2021) ...................................................................................12
               5

               6   Asetek Danmark A/S v. CMI USA, Inc.,
                      2015 WL 4511036 (N.D. Cal. July 23, 2015) ...................................................................................6
               7
                   Cal. Parents for Equalization of Educ. Materials v. Torlakson,
               8      2018 WL 3930141 (N.D. Cal. Aug. 16, 2018) ......................................................................5, 12, 15
               9   Carrick v. Santa Cruz Cnty.,
                      2012 WL 6000308 (N.D. Cal. Nov. 30, 2012)................................................................................11
           10

           11      City of Almaty v. Ablyazov,
                       2018 WL 1229730 (S.D.N.Y. Mar. 5, 2018) ......................................................................7, 8, 9, 10
           12
                   Crossfit, Inc. v. Nat’l Strength & Conditioning Ass’n,
           13         2015 WL 12466532 (S.D. Cal. July 16, 2015) ...................................................................13, 14, 15

           14      Doherty v. State Farm Gen. Ins. Co.,
                      2020 WL 2510642 (C.D. Cal. Mar. 4, 2020) ..................................................................................13
           15
                   Dukes v. Wal-Mart Stores, Inc.,
           16
                      2013 WL 1282892 (N.D. Cal. Mar. 26, 2013) ..........................................................................7, 8, 9
           17
                   Eli Lilly & Co. v. Gottstein,
           18          617 F.3d 186 (2d Cir. 2010) ..............................................................................................................9

           19      In re Franklin Tr. Co.,
                       30 Pa. D. & C. 123 (Pa. Ct. Com. Pl. 1937) ...................................................................................15
           20
                   Henkel v. Bradshaw,
           21         483 F.2d 1386 (9th Cir. 1973).........................................................................................................11
           22
                   In re Incretin-Based Therapies Products Liabilities Litig.,
           23          2015 WL 11658712 (S.D. Cal. Nov. 18, 2015) ................................................................................6

           24      Jang v. Bos. Sci. Corp.,
                      2006 WL 8430761 (C.D. Cal. July 13, 2006) .................................................................................14
           25
                   Johnson v. City & Cnty. of San Francisco,
           26         2012 WL 104635 (N.D. Cal. Jan. 12, 2012) .........................................................................8, 12, 13
           27
                   Juidice v. Vail,
           28          430 U.S. 327 (1977) ........................................................................................................................11


Gibson, Dunn &
                                                                                          ii
Crutcher LLP
                       DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                           Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 4 of 20

                                                                     TABLE OF AUTHORITIES
                                                                           (continued)
               1
                                                                                                                                                          Page(s)
               2

               3   Kamakana v. City & Cnty. of Honolulu,
                     447 F.3d 1172 (9th Cir. 2006).....................................................................................................5, 14
               4
                   In re Kaplan,
               5
                       2016 WL 1321138 (Bankr. C.D. Cal. Apr. 1, 2016) .........................................................................9
               6
                   Lesar v. Dep’t of Justice,
               7      636 F.2d 472 (D.C. Cir. 1980) ..........................................................................................................8

               8   M.H. v. City of San Bernardino,
                      2020 WL 7247341 (C.D. Cal. Nov. 10, 2020) ................................................................................12
               9
                   Osen LLC v. Dep’t of State,
           10
                      360 F. Supp. 3d 258 (S.D.N.Y. 2019) ...........................................................................................8, 9
           11
                   Phillips v. Gen. Motors Corp.,
           12         307 F.3d 1206 (9th Cir. 2002)...................................................................................................10, 14

           13      Pickett v. Sheridan Health Care Ctr.,
                      664 F.3d 632 (7th Cir. 2011)...........................................................................................................10
           14
                   Pullman v. Alpha Media Pub., Inc.,
           15         624 F. App’x 774 (2d Cir. 2015).......................................................................................................7
           16
                   Rosenthal v. Carr,
           17         614 F.2d 1219 (9th Cir. 1980).........................................................................................................11

           18      Seattle Times Co. v. Rhinehart,
                      467 U.S. 20 (1984) ..................................................................................................................5, 9, 14
           19
                   Smith v. Armour Pharm. Co.,
           20         838 F. Supp. 1573 (S.D. Fla. 1993) ..................................................................................................7
           21      Sprint Commc’ns, Inc. v. Jacob,
           22         571 U.S. 69 (2013) ..........................................................................................................................11

           23      Strojnik v. Azul Hospitality Grp.,
                       2019 WL 6467494 (E.D. Cal. Dec. 2, 2019)...................................................................................10
           24
                   In re TFT-LCD (Flat Panel) Antitrust Litig.,
           25          2011 WL 11736636 (N.D. Cal. May 5, 2011) ................................................................................14
           26      In re Zyprexa Injunction,
           27          474 F. Supp. 2d 385 (E.D.N.Y. 2007) ............................................................................................15

           28

Gibson, Dunn &
                                                                                         iii
Crutcher LLP
                       DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                        Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 5 of 20


               1                                              INTRODUCTION
               2          Plaintiffs seek the Court’s blessing to file 46 confidential Facebook documents on the public
               3   docket in this action.     Facebook designated each of the documents “Confidential” or “Highly
               4   Confidential—Attorneys’ Eyes Only” under the protective order entered by the Court in this case,
               5   which requires the materials to be filed under seal because they reflect Facebook’s strategic plans,
               6   internal business analytics, and sensitive personnel information. According to Plaintiffs, however,
               7   Facebook may not use the protective order in this action to protect these confidential materials from
               8   disclosure because a company called Six4Three—a plaintiff in a separate litigation—leaked the
               9   documents in what the judge in that action described as an “unconscionable” violation of the San Mateo
           10      Superior Court’s orders.
           11             The Court should reject Plaintiffs’ position. First, there is good cause to keep the documents
           12      confidential. Plaintiffs argue that once a document is leaked in violation of a court’s orders, the horse
           13      is out of the barn, and the document can never again be considered confidential, no matter the
           14      circumstances. But how the horse got out of the barn matters. Courts have repeatedly recognized that
           15      a party’s non-public and sensitive information is not stripped of its confidentiality because of someone
           16      else’s bad act.
           17             Second, the equities balance in favor of maintaining the documents’ confidentiality. An order
           18      from this Court de-designating the challenged documents would compound Six4Three’s misconduct
           19      and further harm Facebook by allowing Plaintiffs to publish a curated, one-sided set of confidential
           20      materials on the public docket in this case, based solely on another party’s contemptuous violation of
           21      multiple San Mateo Superior Court orders. Unsealing the documents in this proceeding would also
           22      risk interfering with the San Mateo Superior Court’s ongoing efforts to address, and Facebook’s ability
           23      to obtain appropriate relief for, the underlying leak.
           24             There is no countervailing interest favoring disclosure. Plaintiffs have the documents at issue
           25      and are subject to no restrictions on their ability to use those documents in this case. And there is no
           26      public interest in removing confidentiality designations from documents that have been filed only in
           27      connection with discovery motions or not at all. To the contrary, de-designating a cherry-picked set of
           28      documents would cause the public docket to reflect a misleading and one-sided narrative. More

Gibson, Dunn &
                                                                       1
Crutcher LLP
                      DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                          Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 6 of 20


               1   fundamentally, allowing Plaintiffs to publish confidential documents to the public docket merely
               2   because another party leaked them in violation of a protective order threatens the integrity of the
               3   judicial system and of the protective orders upon which parties to litigation rely. As the Superior Court
               4   lamented, the “principles of confidentiality and stipulated protective orders go beyond this case,” and
               5   implicate “our system of justice.” Mehta Decl., Ex. 12 at 40:14–22 (hearing transcript). If courts and
               6   parties cannot “have confidence” in protective orders, “then we’ve all lost.” Id. at 40:17–22.
               7            This Court should reject Plaintiffs’ blanket request for permission to file publicly materials that
               8   were leaked in violation of court orders, and hold that the documents at issue remain subject to the
               9   confidentiality and sealing provisions of this Court’s protective order.
           10                                                  BACKGROUND
           11      I.       Facebook’s Confidential Documents in the Six4Three Litigation are Wrongfully Leaked.

           12               The 46 documents at issue were first produced in another action, Six4Three, LLC v. Facebook,

           13      Inc., No. CIV533328 (Cal. Super. San Mateo Cnty.) (“Six4Three litigation”), in which an app

           14      developer alleges that Facebook wrongfully terminated access to API endpoints. Mehta Decl. ¶ 3. The

           15      San Mateo County Superior Court issued a protective order in that action in 2016 (“Six4Three

           16      Protective Order”) prohibiting the Six4Three parties from disclosing or discussing “highly

           17      confidential” information to “any person” not specifically “entitled to receive such information” under

           18      the order. Mehta Decl., Ex. 1 ¶¶ 5, 6. In reliance upon the Six4Three Protective Order, Facebook

           19      produced over one million pages of confidential and highly confidential documents. Mehta Decl. ¶ 4.

           20      In the course of litigation, the Superior Court struck or sealed from the public docket all 46 documents

           21      at issue here. Mehta Decl., Ex. 6 at 13–14 (Nov. 1, 2018 Am. Order on Facebook’s Motion to Seal).

           22               In August 2018, this Court approved a similar protective order in this action. See Dkt. 122.

           23      The protective order prohibits filing on the public docket any document produced in discovery that is

           24      marked “Confidential” or “Highly Confidential—Attorneys’ Eyes Only” without written permission

           25      from the producing party or a court order. Id. ¶ 12.3.

           26               Three months later, in November 2018, Six4Three’s principal committed what the presiding

           27      judge called an “unconscionable” act. Mehta Decl., Ex. 2 at 50:12–16 (hearing transcript). The Court

           28      found that Ted Kramer (the principal of Six4Three) and members of Six4Three’s legal team


Gibson, Dunn &
                                                                        2
Crutcher LLP
                        DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                         Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 7 of 20


               1   summarized and gave their “impressions and analysis of” Facebook’s confidential information to
               2   various third parties, including journalists and government officials such as Damian Collins, a member
               3   of the United Kingdom Parliament. See Mehta Decl., Ex. 3 at 3–7 (Super. Ct.’s Mar. 15, 2019 Order).
               4   In November 2018, Mr. Kramer invited Mr. Collins to initiate a “mechanism” for Mr. Kramer to share
               5   Facebook’s documents—even as he told Mr. Collins that the documents were “subject to
               6   confidentiality under a protective order entered in San Mateo Superior Court.” Id. at 8–9. Mr. Kramer
               7   later traveled to London, where he received requests from Mr. Collins and a United Kingdom
               8   Parliament committee. See Mehta Decl., Ex. 4 (Ex. 1 to Super. Ct.’s Nov. 20, 2018 Order).
               9           Facebook promptly informed the Superior Court of the document request. The Superior Court
           10      immediately ordered that the requested documents shall not be “transmitted, released, or submitted” to
           11      the committee, and that “[f]ailure to comply will be considered an act of contempt.” Mehta Decl., Ex.
           12      4 ¶ 1 (Super. Ct.’s Nov. 20, 2018 Order). In defiance of the Superior Court’s orders, Mr. Kramer took
           13      his laptop to Parliament, where he copied thousands of pages of confidential Facebook documents to a
           14      thumb drive, which he delivered to Mr. Collins and the committee on November 21, 2018. Mehta
           15      Decl., Ex. 5 ¶¶ 16–18 (Nov. 26, 2018 Kramer Decl.); see Six4Three Protective Order ¶¶ 3, 5 (“Highly
           16      Confidential Information . . . shall not be disclosed to . . . officers or employees of a party . . . .”).
           17              The Superior Court found Mr. Kramer’s act an “unconscionable” violation of the Six4Three
           18      Protective Order. Mehta Decl., Ex. 2 at 50:12–16; see also Mehta Decl., Ex. 3 at 10. The Superior
           19      Court also found the Six4Three attorneys’ conduct was not permitted by the Rules of Professional
           20      Conduct. Mehta Decl., Ex. 3 at 7. The Superior Court ordered the destruction of any copies of
           21      Facebook’s confidential data in the possession of Six4Three executives and a legal team member;
           22      granted Facebook discovery into the conduct of Six4Three executives and its counsel; and ordered
           23      forensic imaging of relevant devices. See Mehta Decl., Ex. 2 at 50:12–20, 60:2–69:10; id., Ex. 7 at 3–
           24      5 (Nov. 30, 2018 Order); id., Ex. 8 at 2:25–4:19 (Jan. 17, 2019 Order Re: Destruction).
           25              Despite Facebook’s—and the Superior Court’s—efforts to prevent further disclosure of
           26      confidential materials, by November 2019, nearly 7,000 pages of documents sourced from Six4Three
           27      had been dumped online. Mehta Decl. ¶ 4. Discovery into violations of the Superior Court’s orders
           28

Gibson, Dunn &
                                                                         3
Crutcher LLP
                      DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                           Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 8 of 20


               1   by Six4Three and its legal team is ongoing. Mehta Decl., Ex. 3 at 10; Mehta Decl., Ex. 9 at 1 (Minutes
               2   of Super. Ct.’s July 17, 2020 Case Management Conference).
               3   II.       Some of the Leaked Documents are also Produced in this Litigation as Confidential.

               4             Since late 2019, Facebook has produced under the protective order in this case 46 documents

               5   marked as “Confidential” or “Highly Confidential—Attorneys’ Eyes Only” that Plaintiffs have

               6   identified as among the documents leaked by Six4Three in violation of court orders. These documents

               7   account for 261 pages buried among the nearly 7,000 pages leaked online.

               8             The protective order in this case requires a party wishing to challenge an opposing party’s

               9   confidentiality designation to provide written notice of its challenge to the opposing party, meet and

           10      confer regarding each challenge, and continue to treat designated documents confidentially until this

           11      Court orders otherwise. Dkt. 122 ¶¶ 6.1, 6.2, 7.1, 12.3. Last August, Plaintiffs sent Facebook a letter

           12      challenging the confidentiality designation of 45 of these documents, claiming that the documents were

           13      made “publicly available” in violation of the Six4Three Protective Order. See Kutscher Decl., Ex. 1 at

           14      1 (Pls.’ Aug. 21, 2020 Letter). To support this claim, Plaintiffs’ letter cited to a document repository

           15      that is linked to an NBC News Article. Id. at 1–7. The NBC News article itself does not directly quote,

           16      describe, or link to any of these documents. See Dkt. 531-1 ¶ 3. The following week, Plaintiffs asked

           17      this Court to rule that any leaked Facebook documents “not be treated as confidential” in this action.

           18      Dkt. 517 at 3. The Court declined to take up this issue at the following discovery conference and has

           19      issued no such order.

           20                While the parties were meeting and conferring regarding Plaintiffs’ letter, and before their meet-

           21      and-confer efforts had concluded, Plaintiffs intentionally “circumvent[ed]” the Court’s Protective

           22      Order in this matter. Dkt. 534 at 1; see also Kutscher Decl. at 6. About a month after they sent their

           23      challenge letter, Plaintiffs filed a brief that attached various exhibits, including four confidential

           24      Facebook documents. Dkt. 526. One of these confidential documents—“Exhibit C”—is a document

           25      produced confidentially in the Six4Three litigation. The document was produced in this case as FB-

           26      CA-MDL-00178902 and designated confidential, see Kutscher Decl. ¶ 6, but it is not one of the 45

           27      documents that Plaintiffs challenged in their August 21 letter. Rather than filing under seal the version

           28      of the document produced in this case or raising the confidential designation with Facebook—as the


Gibson, Dunn &
                                                                         4
Crutcher LLP
                         DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                          Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 9 of 20


               1   Protective Order requires, see Dkt. 122 ¶¶ 6.1, 6.2, 12.3—Plaintiffs disregarded the Protective Order
               2   and filed, on the public docket, the leaked version of the exhibit that is marked “Highly Confidential,”
               3   and bears a cover page indicating it was lodged under seal in the Six4Three action. Dkt. 526-3.
               4           Facebook filed an emergency administrative motion to remove from the public docket and seal
               5   Exhibit C along with certain confidential information contained in Plaintiffs’ brief. Dkt. 530. The
               6   Court locked the relevant docket entry, explaining that a “party cannot simply circumvent” the
               7   Protective Order’s procedures for challenging confidentiality designations “by using a version of a
               8   document that was publicly available if the same document was produced with the confidential
               9   designation in this action,” and ordered the parties to meet and confer regarding Facebook’s claim of
           10      confidentiality. Dkt. 534 at 1. The parties have met and conferred, and have not reached agreement
           11      regarding the confidentiality of Exhibit C or the 45 documents challenged in Plaintiffs’ letter. Dkt. 617
           12      ¶ 5.
           13                                                   ARGUMENT
           14              Courts have “substantial latitude” to ensure that confidential documents receive the
           15      “appropriate . . . degree of protection.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984). When
           16      a party challenges confidentiality designations under a stipulated protective order, the court will
           17      maintain the confidentiality designations for “good cause,” considering whether disclosure of
           18      information will cause particularized harm and then balancing the public interests in disclosure with
           19      the private interests in confidentiality. Cal. Parents for Equalization of Educ. Materials v. Torlakson,
           20      2018 WL 3930141, at *6 (N.D. Cal. Aug. 16, 2018). Good cause is also sufficient to “preserv[e] the
           21      secrecy of sealed discovery material attached to non-dispositive motions.” Kamakana v. City & Cnty.
           22      of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006) (quotation marks omitted).
           23              Here, Facebook designated Exhibit C and each of the 45 documents challenged in Plaintiffs’
           24      letter as either Confidential or Highly Confidential—Attorneys’ Eyes Only. Facebook did so because
           25      these materials contain conversations among Facebook executives and employees about “business
           26      decisions, financial information, business goals, potential acquisitions, [and] business partnerships,” as
           27      well as “confidential business communications with third parties” and “sensitive identifying
           28      information about those third parties.” Mehta Decl., Ex. 10 ¶¶ 5, 6 (May 30, 2018 Laura Miller Decl.

Gibson, Dunn &
                                                                      5
Crutcher LLP
                      DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                         Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 10 of 20


               1   in Six4Three litigation). Public access to such information may cause Facebook competitive harm and
               2   encourage competitors to poach critical employees. Id. The risk of this type of competitive harm is
               3   sufficient to justify Facebook’s claim of confidentiality over the documents. See Asetek Danmark A/S
               4   v. CMI USA, Inc., 2015 WL 4511036, at *2 (N.D. Cal. July 23, 2015) (finding compelling reasons to
               5   seal business information where “competitors would be able to take advantage of . . . information that
               6   could cause [ ] competitive harm”); In re Incretin-Based Therapies Prods. Liabs. Litig., 2015 WL
               7   11658712, at *2 (S.D. Cal. Nov. 18, 2015) (“[C]ourts have maintained documents under seal where the
               8   information contained therein could permit competitors to gain access to operational and personnel
               9   information . . . .” (internal quotations omitted)); see also, e.g., Kutscher Decl. ¶ 8. Indeed, in the
           10      Six4Three action, the San Mateo Superior Court described these same documents as “confidential” on
           11      numerous occasions. 1 See Mehta Decl., Ex. 3 at 3, 4, 6, 9, 10, 11, 13 (Super. Ct. Mar. 15, 2019 Order).
           12               Because Facebook marked these materials Confidential or Highly Confidential—Attorneys’
           13      Eyes Only, the protective order entered by the Court in this action requires Plaintiffs to file them under
           14      seal, if Plaintiffs attach them to a public filing—to be followed by an appropriate affidavit from
           15      Facebook in support of sealing. Plaintiffs, however, seek permission to evade this procedure with
           16      respect to 46 documents on the basis that the documents were wrongfully leaked in violation of court
           17      orders in another litigation. See Pls.’ Aug. 21, 2020 Letter at 1. But, as courts recognize in a variety
           18      of contexts, documents are not stripped of their confidentiality simply because a third party wrongfully
           19      caused their publication. 2
           20               The equities also balance in favor of maintaining confidentiality here.          Disclosing the
           21      documents would prejudice Facebook, risk interfering with the state court’s ongoing proceedings
           22      regarding the violation of its orders, and undermine the force of protective orders on which parties rely
           23

           24       1
                         The Superior Court explicitly held that many of the leaked documents, including documents at
                   issue here, “contain confidential or competitively sensitive information” and that “disclosure of each
           25      record would harm Facebook’s business.” Mehta Decl., Ex. 6 at 12–13 (Nov. 1, 2018 Amended Or-
                   der on Facebook’s Motion to Seal).
           26        2
                         Plaintiffs agreed with this premise when they asserted the confidentiality of the named Plaintiffs’
           27      Facebook profile information, even though they allege in this case that Facebook disclosed their pro-
                   file information. See Dkts. 494, 500. Plaintiffs seek to have it both ways: They continue to assert
           28      confidentiality over information they say was disclosed wrongfully while requesting the Court’s per-
                   mission to disclose Facebook’s confidential information on the basis that a third party misused it.

Gibson, Dunn &
                                                                      6
Crutcher LLP
                        DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                         Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 11 of 20


               1   regularly when they produce documents in litigation.         In contrast, maintaining the documents’
               2   confidentiality would not harm either Plaintiffs or the public.
               3   I.       There is “Good Cause” to Maintain Confidentiality Over Facebook’s Confidential
                            Materials.
               4
                            Plaintiffs seek a categorical ruling that documents may not be designated confidential once they
               5
                   have been leaked in violation of a protective order. No such categorical rule exists. To the contrary,
               6
                   numerous cases make clear that wrongful disclosures do not vitiate a claim of confidentiality.
               7
                            Courts frequently find there is good cause to keep confidential a document that is disclosed
               8
                   wrongfully by a third party. This is because the good-cause inquiry is not limited to whether the
               9
                   proverbial horse got out of the barn, but also considers how the horse got out of the barn. In City of
           10
                   Almaty v. Ablyazov, 2018 WL 1229730 (S.D.N.Y. Mar. 5, 2018), for example, a deposition transcript
           11
                   was leaked “in violation of the Confidentiality Order” governing the case, and “the entire Transcript
           12
                   had been posted on the internet and was discussed in a news article [that] contained a link to the
           13
                   Transcript.”    Id. at *1, *6.   After recognizing that “disclosures on the internet are potentially
           14
                   permanent,” the court found there remained “good cause” to keep the document confidential, denied a
           15
                   motion to lift the confidentiality designation, and sanctioned the leaking parties. Id. at *4, *6. The
           16
                   Court explained there was “no compelling need for the Transcript to be made public” in light of the
           17
                   blatant subversion of the court’s protective order. Id. at *5, *7; see also Pullman v. Alpha Media
           18
                   Publ’g, Inc., 624 F. App’x 774, 778–79 (2d Cir. 2015) (affirming decision to seal settlement conference
           19
                   transcript even though “a third party posted the . . . transcript on a website” and it was “already in the
           20
                   public domain”).
           21
                            Similarly, in Dukes v. Wal-Mart Stores, Inc., this Court recognized that a “leaked confidential
           22
                   memorandum” whose contents were “describe[d]” in the New York Times was not stripped of attorney-
           23
                   client privilege because the disclosure was “unauthorized and involuntary” and the defendant had taken
           24
                   “extensive efforts to maintain the Memo’s confidentiality.” 2013 WL 1282892, at *1, *5 (N.D. Cal.
           25
                   Mar. 26, 2013) (Corley, J.). The Court indicated the same would be true even if a “stolen” “confidential
           26
                   memorandum” had been “subsequently published in newspapers across the country.” Id. at *4 (quoting
           27
                   Smith v. Armour Pharm. Co., 838 F. Supp. 1573, 1577 (S.D. Fla. 1993)).
           28
                            Likewise, the government can withhold “confidential information” under the Freedom of

Gibson, Dunn &
                                                                       7
Crutcher LLP
                        DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                        Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 12 of 20


               1   Information Act (“FOIA”), even if the information “has found its way into the public domain” through
               2   “news leaks,” when the documents were provided to the government “with the explicit understanding
               3   that the[ ] documents would remain confidential” and the source “continued to object to the disclosure
               4   of the[ ] records.” Lesar v. Dep’t of Justice, 636 F.2d 472, 488, 491 (D.C. Cir. 1980); see Osen LLC
               5   v. Dep’t of State, 360 F. Supp. 3d 258, 264 (S.D.N.Y. 2019) (holding that the unauthorized publication
               6   of documents online in the WikiLeaks incident did not preclude the government from withholding them
               7   as confidential under FOIA).
               8          Even where a disclosure was merely inadvertent, this Court has held that documents remained
               9   confidential, even though they had been “publicly filed” on the docket for all to see, where the party
           10      asserting confidentiality “took prompt remedial action to preserve the confidentiality of the
           11      documents.” See Johnson v. City & Cnty. of San Francisco, 2012 WL 104635, at *4–*5 (N.D. Cal.
           12      Jan. 12, 2012) (Corley, J.) (documents remained confidential even though parties filed the documents
           13      after an inadvertent failure to designate them as confidential).
           14             There is similarly good cause to maintain confidentiality here. The “leaked confidential”
           15      documents at issue were disclosed in an “unauthorized and involuntary” way. Dukes, 2013 WL
           16      1282892, at *1, *5. The documents were provided to both the plaintiff in the Six4Three litigation and
           17      the Plaintiffs in this litigation with the explicit understanding that the documents would remain
           18      confidential, as evidenced by a confidentiality stamp on each page of the documents. See Lesar, 636
           19      F.2d at 488. The 46 documents were wrongfully leaked in violation of multiple San Mateo Superior
           20      Court orders, and there is no compelling need for them to appear on the public docket. See City of
           21      Almaty, 2018 WL 1229730, at *5, *7.
           22             Facebook has, at all times, “continued to object to the disclosure of” the documents.” Lesar,
           23      636 F.2d at 491. Once Facebook became aware that Six4Three intended to disclose the materials,
           24      Facebook immediately moved the Superior Court for an order precluding the Six4Three plaintiffs from
           25      doing so (which Six4Three ignored). Facebook is pursuing sanctions in the Six4Three litigation. See
           26      City of Almaty, 2018 WL 1229730, at *4, *7. And, Facebook even filed an emergency administrative
           27      motion to keep Exhibit C under seal in this litigation after Plaintiffs circumvented the protective order
           28      in this case to file it publicly. See Johnson, 2012 WL 104635, at *5 (crediting defendants’ “prompt

Gibson, Dunn &
                                                                      8
Crutcher LLP
                     DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                          Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 13 of 20


               1   remedial action to preserve” confidentiality). Despite Facebook’s best efforts to “safeguard[ ]” the
               2   documents, it was ultimately powerless to prevent flagrant and intentional violation of court orders
               3   expressly prohibiting their disclosure. Dukes, 2013 WL 1282892, at *5; see also Osen, 360 F. Supp.
               4   3d at 264.
               5             If Plaintiffs had themselves leaked the documents at issue in violation of multiple court orders,
               6   there would be no question that they could not rely on their own misconduct to demand that Facebook
               7   remove its confidentiality designations. City of Almaty, 2018 WL 1229730, at *6; cf. In re Kaplan,
               8   2016 WL 1321138, at *15 (Bankr. C.D. Cal. Apr. 1, 2016).
               9             The result should be no different here. If it were, parties litigating separate actions against a
           10      common foe could join forces to eradicate a party’s claim of confidentiality over its sensitive materials.
           11      One party could willfully violate the protective order in its case—as Six4Three did here. Meanwhile,
           12      a party in another action could use that violation to attack the documents’ confidentiality and force the
           13      producing party to remove its confidentiality designations. If successful, the party in the second action
           14      could publicly republish the materials with confidentiality stamps removed, and the leaking party could
           15      point to those public documents as evidence that its own actions were harmless. All the while, both
           16      plaintiffs could rely on the misconduct to present a curated, one-sided view of events to the public. 3
           17      The “threat” of sanctions “may deter this action in some cases,” but not always, and allowing “third
           18      parties” to commit these sorts of end-runs around protective orders “would eviscerate courts’ ability to
           19      manage discovery.” Eli Lilly & Co. v. Gottstein, 617 F.3d 186, 195 (2d Cir. 2010). Discovery carries
           20      “a significant potential for abuse,” and there is a “substantial interest in preventing” such abuse. Seattle
           21      Times, 467 U.S. at 34–35.
           22                The Court should hold that the 46 leaked documents at issue remain subject to the
           23      confidentiality and sealing provisions of this Court’s protective order for this reason alone.
           24      II.       The Balance of Interests Favors Maintaining Confidentiality.

           25                The equities also balance in favor of maintaining confidentiality over the leaked materials

           26      because de-designating Facebook’s confidential documents would prejudice Facebook, while

           27        3
                        This is not a hypothetical concern. Counsel for Plaintiffs regularly attend hearings in the
           28      Six4Three litigation, and Facebook understands that Plaintiffs may have entered into common inter-
                   est or joint prosecution agreements with attorneys who are litigating other cases against Facebook.

Gibson, Dunn &
                                                                        9
Crutcher LLP
                         DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                        Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 14 of 20


               1   maintaining their confidentiality would not harm Plaintiffs or the public.
               2                  Removing the Confidentiality Designations Would Prejudice Facebook.

               3          If the Court ordered Facebook to remove its confidentiality designations from the materials

               4   produced in this action that were leaked in violation of court orders by Six4Three, Facebook would be

               5   severely prejudiced in at least three ways.

               6          An order allowing Plaintiffs to file Facebook’s confidential materials publicly would

               7   compound Six4Three’s wrongful dissemination. Even though Six4Three leaked the materials at issue

               8   in violation of court orders, there is significant value in slowing or reducing the dissemination of

               9   Facebook’s confidential information. The documents Plaintiffs challenge contain sensitive business

           10      information that could cause Facebook competitive harm if disclosed widely. See supra, at 5. Although

           11      the documents have been leaked in violation of court orders, the pages Plaintiffs challenge are not

           12      discussed in the news article reporting on the document leak cited by Plaintiffs and, as far as Facebook

           13      is aware, they are not specifically identified or curated publicly and would be difficult to specifically

           14      locate without having seen Facebook’s productions. “[T]he internet ‘contains an unlimited supply of

           15      information with varying degrees of reliability, permanence, and accessibility.’” Strojnik v. Azul

           16      Hospitality Grp., 2019 WL 6467494, at *2 (E.D. Cal. Dec. 2, 2019) (quoting Pickett v. Sheridan Health

           17      Care Ctr., 664 F.3d 632, 648 (7th Cir. 2011)). If this Court de-designated the materials, the documents

           18      would become official judicial records and would be readily and permanently accessible to anyone

           19      with a PACER account, rather than appearing as unauthenticated documents online.

           20             The Court should also exercise caution here because the proverbial horse could still go back in

           21      the barn. For a number of reasons, the websites currently hosting leaked confidential information may

           22      not be hosting that same information tomorrow, next month, or next year—whether because of a

           23      Superior Court order in the Six4Three litigation, storage capacity limits, or even a change of heart. See

           24      City of Almaty, 2018 WL 1229730, at *6 (internet postings of confidential materials are only

           25      “potentially” permanent). “The unique character of the discovery process requires that the trial court

           26      have substantial latitude to fashion protective orders,” so a “court may be as inventive as the necessities

           27      of a particular case require in order to achieve the benign purposes of [FRCP 26].” Phillips v. Gen.

           28      Motors Corp., 307 F.3d 1206, 1211–12 (9th Cir. 2002) (internal quotation marks omitted). Just because


Gibson, Dunn &
                                                                      10
Crutcher LLP
                     DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                        Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 15 of 20


               1   confidential materials were leaked in violation of court orders does not mean Plaintiffs should be
               2   allowed to exacerbate the disclosure.
               3          Removing the confidentiality designations would risk disrupting ongoing state court
               4   proceedings. Proceedings are also ongoing in the San Mateo Superior Court regarding the leaked
               5   documents. In an exercise of its power to “vindicate[ ] the regular operation of its judicial system,”
               6   Juidice v. Vail, 430 U.S. 327, 335 (1977), the Superior Court ordered Six4Three not to disclose
               7   Facebook’s documents to Parliament (as threatened) and that a “[f]ailure to comply w[ould] be
               8   considered an act of contempt.” Mehta Decl., Ex. 4 ¶ 1 (Super. Ct.’s Nov. 20, 2018 Order). When that
               9   order was violated, the Superior Court authorized Facebook to take depositions and other discovery
           10      into the details of the leak. See Mehta Decl., Ex. 3 at 10. After discovery concludes, the Superior
           11      Court will consider anticipated motions for terminating sanctions, monetary sanctions, and any other
           12      appropriate remedies necessary to address the leak and violation of court orders.
           13             This Court should abstain from entering an order that could interfere with the Superior Court’s
           14      ongoing efforts to enforce and vindicate the protective order it entered.         The “far-from-novel”
           15      abstention doctrine is built around the idea that “federal courts refrain[ ] from interfering with pending
           16      [state court] civil proceedings involving certain orders,” Sprint Commc’ns, Inc. v. Jacob, 571 U.S. 69,
           17      77–78 (2013), including “case[s] in which the State’s contempt process is involved,” because contempt
           18      is a “power [that] lies at the core of the administration of a State’s judicial system,” Juidice, 430 U.S.
           19      at 335–36; see Rosenthal v. Carr, 614 F.2d 1219, 1220 (9th Cir. 1980) (noting that abstention doctrine
           20      “precludes federal court interference with pending state attorney disciplinary proceedings”).
           21             If this Court lifts confidentiality designations from the 46 documents at issue here—each of
           22      which was part of the Six4Three leak—before the Superior Court determines the best way to address
           23      the leak, it could disturb the state court’s full menu of potential remedies in addressing the source of
           24      this problem. In contrast, maintaining the documents’ confidentiality in this matter adheres to the
           25      “notion of comity, that is, a proper respect for state functions.” Juidice, 430 U.S. at 334; see Henkel v.
           26      Bradshaw, 483 F.2d 1386, 1388 (9th Cir. 1973) (allowing state court to decide the issue of right to
           27      counsel in ongoing state-court contempt proceedings as a matter of “comity and equity”); Carrick v.
           28      Santa Cruz Cnty., 2012 WL 6000308, at *8 (N.D. Cal. Nov. 30, 2012) (declining to interfere with

Gibson, Dunn &
                                                                      11
Crutcher LLP
                     DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                        Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 16 of 20


               1   “ongoing . . . [California state court] contempt proceedings”).
               2          Facebook will be prejudiced in seeking sanctions in state court if the documents are de-
               3   designated in this Court. Facebook is also entitled to and wishes to pursue sanctions against Six4Three
               4   in connection with the leak. The Six4Three Plaintiffs have taken the position, however, that they should
               5   evade liability for their misconduct because—in their view—Facebook has not taken sufficient steps
               6   to protect the documents and their leak was harmless. Mehta Decl., Ex. 11 at 11–12 (Short Neutral
               7   Statement of the Case in Six4Three Litigation). But Facebook has at all times taken sufficient steps to
               8   protect its confidential materials, and it continues to do so—including by entering appropriate
               9   protective orders; seeking immediate judicial intervention when Six4Three threatened to disclose the
           10      materials; informing the Superior Court as soon as Facebook discovered the impending breach of the
           11      protective order; filing an emergency motion in this Court when Plaintiffs violated the protective order
           12      in this case and publicly filed Exhibit C on this Court’s docket; and challenging Plaintiffs’ ongoing
           13      requests to file the materials publicly. This Court should affirm Facebook’s extraordinary and ongoing
           14      efforts to keep its materials confidential and be cautious not to issue an order rubber-stamping the acts
           15      of a wrongdoer. See Johnson, 2012 WL 104635, at *5 (crediting defendants’ “prompt remedial action
           16      to preserve” confidentiality).
           17                     Plaintiffs Will Not be Harmed if the Documents Remain Confidential.

           18             While Facebook will be prejudiced if the Court orders it to de-designate the leaked documents,

           19      Plaintiffs would not be harmed if these documents remain confidential. Indeed, it is unclear what

           20      legitimate benefit—if any—Plaintiffs believe will result from de-designation of the documents.

           21             Plaintiffs have received the documents at issue through the ordinary course of discovery and

           22      may use them consistent with the protective order entered by this Court. “This is not a situation” where

           23      Plaintiffs are moving into a new “phase of the case without important evidence” in hand. AIS GmbH

           24      Aachen Innovative Sols. v. Thoratec LLC, 2021 WL 292173, at *5 (N.D. Cal. Jan. 28, 2021) (granting

           25      motion to retain confidentiality). Lifting the confidentiality designation therefore is not necessary to

           26      “promote fairness or efficiency in the current action, as both parties already have access to the

           27      information.” M.H. v. City of San Bernardino, 2020 WL 7247341, at *9 (C.D. Cal. Nov. 10, 2020)

           28      (denying motion challenging confidentiality designation of report); see also Cal. Parents, 2018 WL


Gibson, Dunn &
                                                                     12
Crutcher LLP
                     DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                         Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 17 of 20


               1   3930141, at *8 (noting that “Plaintiffs already have the information and seek only to make it public,”
               2   which favors maintaining confidentiality).
               3            Indeed, it is unclear what Plaintiffs have to gain from de-designation or why they are requiring
               4   the parties and the Court to focus on this issue now—when Plaintiffs claim to be concerned about the
               5   pace of discovery and their position conflicts with their general position in this case (with respect to
               6   information they believe to be confidential). Because Plaintiffs have “not even attempted to identify a
               7   legitimate purpose for its request to de-designate these documents and make them accessible to the
               8   public at this time,” in the middle of discovery, their “request for public disclosure of these documents
               9   is, at best, premature.” Crossfit, Inc. v. Nat’l Strength & Conditioning Ass’n, 2015 WL 12466532, at
           10      *7 (S.D. Cal. July 16, 2015) (maintaining confidentiality of documents that would be used merely to
           11      “publicly discredit defendant in the media before the information . . . becomes material to the case”).
           12               Plaintiffs’ prior decision to “circumvent” the protective order in this case further cuts against
           13      any potential interest Plaintiffs may have in removing the confidentiality designation. See Dkt. 534 at
           14      1; see also Doherty v. State Farm Gen. Ins. Co., 2020 WL 2510642, at *3–4 (C.D. Cal. Mar. 4, 2020)
           15      (ordering sanctions against a party who filed information designated as confidential on public docket,
           16      notwithstanding party’s argument that a Los Angeles Times article and other internet sources containing
           17      the information meant the information “was already in the public domain”). 4
           18                      There is no Countervailing Public Interest in Lifting Confidentiality.

           19               Removing the confidentiality designations from the challenged documents would not further

           20      any public interest; it would be contrary to the public interest. As the Superior Court recognized, the

           21       4
                         Plaintiffs’ previously proffered explanation that the parties’ protective order does not cover in-
           22      formation “in the public domain at the time of disclosure to a Receiving Party or becomes part of the
                   public domain after its disclosure to a Receiving Party as a result of publication not involving a viola-
           23      tion of this Order” did not excuse its unilateral attempt to circumvent the Protective Order before, and
                   does not justify disclosure now. See Pls’ Opp. to Facebook’s Emergency Mot. at 4 (Dkt. 531) (quot-
           24      ing Dkt. 122 ¶ 3(a)). Plaintiffs cannot argue in good faith that this language eviscerates confiden-
                   tially over materials that were leaked deliberately after the protective order in this action was entered.
           25      Indeed, in Doherty the protective order applied to confidential information “maintained in a non-pub-
                   lic manner,” but the court nevertheless held that information published in the news was protected by
           26      the protective order and could not be unilaterally filed on the public docket. 2020 WL 2510642, at
                   *3, *4. Even if the Court were to find the protective order does not textually cover the unforeseeable
           27      events that occurred here, there would be good cause for the Court to invoke its “inherent authority”
                   to “modify [the] protective order,” Johnson, 2012 WL 104635, at *1, so that it protects information in
           28      the public domain resulting from “a violation of this Order or another court’s protective order,” Dkt.
                   122 ¶ 3(a) (emphasis added to reflect proposed new language).

Gibson, Dunn &
                                                                      13
Crutcher LLP
                        DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                        Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 18 of 20


               1   “integrity” of the judicial system, and of discovery as the foundation for how adversarial litigation is
               2   structured and proceeds, depends on parties having trust that protective orders will be followed by
               3   parties and, absent that, preserved and enforced by courts. Mehta Decl., Ex. 12 at 39:6–26. A court’s
               4   role in promoting this public trust does not require blinding itself to bad acts that occurred in other
               5   courtrooms, “compromis[ing] the integrity of our litigation system” and “our system of justice.” Id. at
               6   40:13–16. To the contrary, courts have an institutional interest in ensuring that parties do not skirt
               7   other courts’ protective orders. See Jang v. Bos. Sci. Corp., 2006 WL 8430761, at *3 (C.D. Cal. July
               8   13, 2006) (“This court will not order production of documents that are protected from disclosure by the
               9   [protective] order of another district court.”). Otherwise, “[h]ow can anyone have any confidence in a
           10      stipulated protective order?” Mehta Decl., Ex. 12 at 39:14–15; see id. at 40:17–22 (“If lawyers cannot
           11      rely upon the agreement by another lawyer to keep things confidential . . . then we’ve all lost.”). Lifting
           12      the confidentiality designations of the 46 documents here simply because they were published as a
           13      direct result of the violation of the Six4Three Protective Order would undermine those interests.
           14             Further, Plaintiffs submitted Exhibit C only in connection with a non-dispositive discovery
           15      motion, and they have not submitted the other 45 documents in connection with any filing. There is
           16      no presumption of public access to the 45 unfiled documents. See Seattle Times, 467 U.S. at 32–33
           17      (there is no “right of access” to “discovered, but not yet [filed], information”); In re TFT-LCD (Flat
           18      Panel) Antitrust Litig., 2011 WL 11736636, at *2 (N.D. Cal. May 5, 2011) (noting lack of right to
           19      access “raw discovery documents produced in civil discovery that have not been filed in court”). And
           20      any potential need to provide public access to Exhibit C is at its nadir, because documents “attached
           21      only to non-dispositive motions . . . are often unrelated, or only tangentially related, to the underlying
           22      cause of action.” Kamakana, 447 F.3d at 1179 (internal quotation marks omitted); see Phillips, 307
           23      F.3d at 1213 (“[W]hen a party attaches a sealed discovery document to a nondispositive motion, the
           24      usual presumption of the public’s right of access is rebutted.”).
           25             Moreover, the “only discernible interest the public has in this litigation is to have it resolved on
           26      the merits, and this interest would not be advanced by the premature release of selected documents”
           27      while “discovery is still very much in process.” Crossfit, Inc., 2015 WL 12466532, at *7 (denying
           28      motion to strike confidentiality designations as “premature”). The general “presumption” that the

Gibson, Dunn &
                                                                      14
Crutcher LLP
                     DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                        Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 19 of 20


               1   “public is entitled to every person’s evidence” is “no countervailing public interest” to Facebook’s
               2   legitimate “interest in keeping the documents confidential”—particularly because “Plaintiffs already
               3   have the information and seek only to make it public.” Cal. Parents, 2018 WL 3930141, at *8 (finding
               4   the “balance of interests . . . weighs in favor of” maintaining confidentiality).
               5          Finally, releasing the documents would not provide the public better insight into the merits of
               6   this case. The documents at issue were leaked in violation of court orders with a particular motive—
               7   they are cherry-picked and are inherently one-sided. Releasing these documents would present a
               8   skewed narrative, and the “harm faced by [Facebook] [would be] amplified by the fact that the protected
               9   documents . . . are segments of a large body of information, whose selective and out-of-context
           10      disclosure may lead to confusion . . . and undeserved reputational harm.” In re Zyprexa Injunction,
           11      474 F. Supp. 2d 385, 425 (E.D.N.Y. 2007). Stripping the 46 documents at issue of their confidentiality
           12      designations would serve only to allow access to sensitive information without context, which risks
           13      misleading the public and distorting the truth. It would also present Facebook with an untenable
           14      Hobson’s choice: either allow the publication of a hand-selected set of one-sided documents or sacrifice
           15      additional confidential information to provide the public with a complete picture of the events
           16      underlying this case. See Crossfit, Inc., 2015 WL 12466532, at *7 (finding good cause to keep
           17      documents confidential and avoid a situation where “one party to the litigation” uses the selected
           18      documents “to attempt to discredit another in the public arena”).
           19                                                  CONCLUSION
           20             What “is and always should be fundamental” is “that no one . . . will be permitted to benefit by
           21      the wrongdoing of another, if the result will be to make effective the injury to the person wronged, and
           22      it is equitably possible to prevent such a result.” In re Franklin Tr. Co., 30 Pa. D. & C. 123, 135–36
           23      (Pa. Ct. Com. Pl. 1937). The 46 leaked documents at issue here were leaked by Six4Three and its
           24      agents in contempt of two San Mateo Superior Court orders, and in seeking to strip those leaked
           25      documents of their confidential status in this case, Plaintiffs seek to benefit from that act of contempt
           26      and to visit on Facebook the very injury that protective orders are designed to prevent. That would be
           27      a perverse and unjust result. The Court should hold that the 46 leaked documents at issue remain
           28      subject to the confidentiality and sealing provisions of the parties’ protective order.

Gibson, Dunn &
                                                                      15
Crutcher LLP
                     DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
                       Case 3:18-md-02843-VC Document 643 Filed 03/19/21 Page 20 of 20


               1   DATE: March 19, 2021               Respectfully submitted,
               2                                      GIBSON, DUNN & CRUTCHER, LLP
               3                                      By: /s/ Orin Snyder
                                                      Orin Snyder (pro hac vice)
               4                                      osnyder@gibsondunn.com
                                                      GIBSON, DUNN & CRUTCHER LLP
               5                                      200 Park Avenue
                                                      New York, NY 10166-0193
               6                                      Telephone: 212.351.4000
                                                      Facsimile: 212.351.4035
               7
                                                      Deborah Stein (SBN 224570)
               8                                      dstein@gibsondunn.com
                                                      GIBSON, DUNN & CRUTCHER LLP
               9                                      333 South Grand Avenue
                                                      Los Angeles, CA 90071-3197
           10                                         Telephone: 213.229.7000
                                                      Facsimile: 213.229.7520
           11
                                                      Joshua S. Lipshutz (SBN 242557)
           12                                         jlipshutz@gibsondunn.com
                                                      GIBSON, DUNN & CRUTCHER LLP
           13                                         1050 Connecticut Avenue, N.W.
                                                      Washington, DC 20036-5306
           14                                         Telephone: 202.955.8500
                                                      Facsimile: 202.467.0539
           15
                                                      Kristin A. Linsley (SBN 154148)
           16                                         klinsley@gibsondunn.com
                                                      Martie Kutscher (SBN 302650)
           17                                         mkutscherclark@gibsondunn.com
                                                      GIBSON, DUNN & CRUTCHER LLP
           18                                         555 Mission Street, Suite 3000
                                                      San Francisco, CA 94105-0921
           19                                         Telephone: 415.393.8200
                                                      Facsimile: 415.393.8306
           20
                                                      Attorneys for Defendant Facebook, Inc.
           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                              16
Crutcher LLP
                     DEFENDANT FACEBOOK, INC.’S OPENING BRIEF IN SUPPORT OF ITS CLAIM OF CONFIDENTIALITY
